TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00132-CV



                     Donald L. Knepp and Andrea L. Knepp, Appellants

                                                  v.

                             K.R.A.K. Investments, LLC, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 13-0777-C, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Donald L. Knepp and Andrea L. Knepp have filed an unopposed motion

to dismiss the appeal, explaining that the parties have settled their dispute. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: January 29, 2015